Exhibit 10.1

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SUCH ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES, PROVIDED SUCH PLEDGE IS MADE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

SENIOR SECURED TERM NOTE

 

May 22, 2009     Principal: U.S.$            

FOR VALUE RECEIVED, Unigene Laboratories, Inc. and each other Person which
becomes a party hereto pursuant to the terms of the Financing Agreement (defined
below) (collectively the “Borrowers” or individually a “Borrower”) hereby,
jointly and severally, promises to pay to the order of                      or
its registered assigns (the “Holder”) the amount set out above as the Principal
pursuant to the terms of that certain Financing Agreement dated as of
September 30, 2008, by and among the Borrowers, Victory Park Management, LLC, as
administrative agent and collateral agent (the “Agent”), and the Lenders party
thereto (together with all exhibits and schedules thereto and as may be amended,
restated, modified and supplemented from time to time the “Financing
Agreement”). The Borrowers also hereby, jointly and severally, promise to pay
accrued and unpaid interest and premium, if any, on the Principal on the dates,
rates and in the manner provided for in the Financing Agreement. This Senior
Secured Term Note (including all Senior Secured Term Notes issued in exchange,
transfer, or replacement hereof, this “Note”) is one of the Senior Secured Term
Notes issued pursuant to the Financing Agreement (collectively, the “Notes”).
Capitalized terms used and not herein are defined in the Financing Agreement.

This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the Principal of this Note, together with all accrued
and unpaid interest any applicable premium due, if any, may be declared or
otherwise become due and payable in the manner, at the price and with the effect
provided in the Financing Agreement.

All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent’s office in Chicago, Illinois or at such
other place as the Borrowers shall have designated by written notice to the
Holder of this Note as provided in the Financing Agreement.



--------------------------------------------------------------------------------

This Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Borrowers, subject only to the provisions of Section 6.4 and
Section 6.5 of the Financing Agreement and to applicable law.

This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Borrowers may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Borrowers will not be affected by any notice to the contrary.

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Chicago, Illinois, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.

THE HOLDER AND THE BORROWERS IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS NOTE OR ANY
OTHER TRANSACTION DOCUMENT.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be duly
executed as of the date set out above.

 

BORROWERS: UNIGENE LABORATORIES, INC. By:  

/s/ Warren P. Levy

Name:  

Warren P. Levy

Title:  

President and Chief Executive Officer

[Senior Secured Note]